Case 18-12794-KG Doc 207 Filed 01/10/19 Page 1 of 15

IN THE UNI'I`EI) S'I`ATES BANKRUPTCY COURT
FOR THE DlS'I`RICT OF DELAWARE

 

x

In re Chapter 11

CHECKOUT HOLDING CORP, et al., Case No. 18~12794 (KG)
Debt:ors.l Jointly Administered

 

NOTICE OF AMENDED2 AGENDA OF MATTERS
SCHEDULED FOR HEARING ()N JANUARY 11. 2019 AT 9:00 A.M. (ES'I`)3

 

 

AS NO BMTTERS REMAIN SCHEDULED T 0 GO FOR WARD,
THE HEARING HAS BEEN CANCELLED WITH PERMISSION FROM THE COURT

 

I. CONTINUED MATTERS:

l. Motion of Debtors for Entry of an Order Authorizing the Filing Under Seal of the
Proposed Debtor-in-Possession Financing Fee Letter [D.l. 95; filed Decernber 13,
2018]

Response/Obiection Deadline: January 4, 2019 at 4:00 p.rn. (EST); extended to
January 9, 2019 at 10:00 a.rn. (EST) for the Oftice
of the United States Trustee for the District of
Delaware (the “U.S. Trustee”) only

ResoonSeS/Obiections Received:

A. lnforrnal comment from the Oflice of the United States Trustee

 

z The Debtors in these chapter ll cases, along with the last four digits of each Debtor’S federal
tax identification nnmber, are: Catalina l\/Iarl<eting Coa‘poi‘ation (9007); Catalina Marl<eting Procul'ement,
LLC (9333); Catalina Marl<eting Technology So[utions, lnc. (8728); Catalina Mar‘keting Wol'ldwide, LLC
(9687); Cellfi:'e Inc. (5599); Checkout Holding Corp. (465l)', Modiv Media, lnc. (3507); PDM Gc‘oup
Holdings Corpol'ation (9148); PDl\/I Holdings Cof‘poration (5025); PDM Intermediate Holdings A
Corpo:‘ation (61¥09); and PDM lntermediate l-loldings B Corporation (3278). The Debtors’ principal
offices are located at 200 Carillon Parl<Way, St. Petersburg, FL 337] 6.

2 Amended items appear in bold.

3 The Jannary ll, 2019 hearing was scheduled to be held before The Honorable Kevin Gross at
the United States Bankrnptcy Court for the Dist:'ict of Delawac‘e, 824 North Mal‘ket Stl‘eet, 6m Floor,
Coul“troom 3, Wilrnington, Delaware l980l beginning at 9:00 a.m. (EST).

RLFl 20625580\!,!

 

Case 18-12794-KG Doc 207 Filed 01/10/19 Page 2 of 15

Related Documents:

i. Notice of Filing Confidential Debtor-in-Possession Financing Fee Letter
Under Seal (SEALED) [D.l. 93; filed December 13, 2018]

ii. Notice of Filing Confidential Debtor-in~Possession Financing Fee Letter
Under Seal (REDACTED) [D.l. 94; filed December 13, 2018}

Statns:The Debtors have resolved the informal comments received from the U.S.
Trustee in connection With this matter. The hearing on this matter has been
continued to the hearing scheduled for January 17, 2019 starting at ll:00 a.rn.
(EST).

2. Motion of Debtors for (l) Authority to (A) Obtain Postpetition Senior Secured
Financing, (B) Use Cash Collateral, (C) Grant Adequate Protection to Prepetition
Secured Parties, (D) Grant Liens and Superpriority Clairns, (E) l\/lodify the
Automatic Stay, and (Il) Related Relief [D.l. 30; filed December l2, 2018]

Resr)onSe/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST)

Resr)onses/Obiections Received:

 

A. Objection by the Nielsen Cornpany (US) LLC and NC Ventures, LLC to Motion
of Debtors for (l) Authority to (A) Obtain Postpetition Senior Secured Financing,
(B) Use Cash Collateral, (C) Grant Adequate Protection to Prepetition Secured
Parties, (D) Grant Liens and Superpriority Clairns, (E) Modify the Autornatic
Stay, and (Il) Related Relief [D.l. 159; filed January 4, 20l9]

Related Documents:

i. Notice of Filing of 13 Week Bndget in Connection With “Motion of` DebtorS
for (l) Authority to (A) Obtain Postpetition Senior Secured Financing, (B)
Use Cash Collateral, (C) Grant Adequate Protection to Prepetition Secnred
Parties, (D) Grant Liens and Superpriority Clairns, (E) Modify the Automatic
Stay, and (ll) Related Relief” [D.l. 30] [D.I. 76', filed December l2, 2018]

ii. Amended Notice of Filing of Approved Budget in Connection With “Motion
of Debtors for (l) Authority to (A) Obtain Postpetition Senior Secured
Financing, (B) Use Cash Collateral, (C) Grant Adequate Protection to
Prepetition Secured Parties, (D) Grant Liens and Superpriority Claims, (E)
Modify the Automatic Stay, and (ll) Related Relief” [D.I. 30] [D.l. 92', filed
Decernber 13, 2018]

iii. Notice of Filing Confidential Debtor-in-Possession Financing Fee Letter
Under Seal (SEALED) [D.I. 93; filed December 13, 2018]

RLFl 20625580v,l

Case 18-12794-KG Doc 207 Filed 01/10/19 Page 3 of 15

iv.

vi.

vii.

viii.

Notice of Filing Confidential Debtor~in~PoSsession Financing Fee Letter
Under Seal (REDACTED) [D.l. 94; filed December 13, 2018]

Interirn Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and 507 and
Banki‘uptcy Rules 2002, 4001 and 9014 for (I) Authority to (A) Obtain Post-
Petition Senior Secured Financing, (B) Use Cash Collateral, (C) Grant
Adcquate Protection to Prepetition Secured Parties, (D) Grant Liens and
Superpriority Claims, and (E) l\/lodify the Automatic Stay, and (11) Related
Relief {D.l. 106; filed Decernber 13, 2018]

Notice of (A) Entry of“1nterim Order Pursuant to ll U.S.C. §§ 105, 361, 362,
363, 364, and 507 and Bankruptcy Rules 2002, 4001 and 9014 for (l)
Authority to (A) Obtain Post-Petition Senior Secured Financing, (B) Use CaSh
Collateral, (C) Grant Adequate Protection to Prepetition Secured Parties, (D)
Grant Liens and Superpriority Clairns, and (E) Modify the Automatic Stay,
and (ll) Related Relief” and (B) Scheduling of a Final l-learing Thereon [D.l.
1205 filed Deceniber 13, 2018]

Notice of Filing of Execution Version of Credit Agreernent in Connection
With “l\/lotion of Debtors for (l) Authority to (A) Obtain Postpetition Senior
Secured Financing, (B) USe Cash Collateral, (C) Grant Adequate Protection to
Prepetition Secured Parties, (D) Grant Liens and Superpriority Clailns, (E)
Modify the Automatic Stay, and (ll) Related Relief" [D.I. 30] [D.I. 132; filed
December 17, 2018]

Re-Notice of Final Hearing on Connection With “Motion of Debtors for (l)
Authority to (A) Obtain Postpetition Senior Secured Financing, (B) Use Cash
Collateral, (C) Grant Adequate Protection to Prepetition Secured Parties, (D)
Grant Liens and Superpriority Claims, (E) Modify the Automatic Stay, and
(ll) Related Relief`” D.l. 30] [D.l. 163; filed January 7, 2019]

StatuS:The hearing on this matter has been continued to the hearing scheduled for

January 17, 2019 starting at 11:00 a.m. (ET).

II. UNCONTESTED MATTERS WITH A CERTIFICATION OF NO
OBJECTION/CERTIFICATION OF COUNSEL:

3. l\/lotion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(1)), 363(0), 364(a), and
503(13)(1) and Fed. R. Banl<r. P. 6003 and 6004 for (l) lnterim and Final Authority to
(A) Continue Existing Cash Management System, (B) Honor Certain Prepetition
Obligations Related Thereto, and (C) l\/laintain Business Forms and Existing Bank
Accounts; and (Il) Related Relief [D.l. 3', filed December 12, 2018]

Resnonse/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST)

RLF1 20625580v.l

Case 18-12794-KG Doc 207 Filed 01/10/19 Page 4 of 15

Resnonses/Obiections Received: None

 

Related Documents:

ii.

iii.

iv.

Status:

lnterirn Order Pursuant to ll U.S.C. §§ 105(a), 363(b), 363(c), 364(a), and
503(`0)(1) and Fed. R. Bankr. P. 6003 and 6004 (I) Authorizing Debtors to (A)
Continue Existing Cash Management System, (B) Honor Certain Prepetition
Obligations Related Thereto, and (C) Maintain Business Forms and Existing
Bank Accounts; and (ll) Granting Related Relief [D.I. 97; filed December l3,
2018]

Notice of (A) Entry of “lnterim Order Pursuant to ll U.S.C. §§ 105(a),
363(b), 363(0), 364(a), and 503(b)(1) and Fed. R. Bankr. P. 6003 and 6004 (I)
Anthorizing Debtors to (A) Continue Existing Cash Management Systeni, (B)
Honor Certain Prepetition Obligations Related Thereto, and (C) l\/Iaintain
Business Forms and Existing Banl< Accounts; and (ll) Granting Related
Relief” and (B) Scheduling of a Final Hearing Thereon [D.l. 113', filed
December 13, 2018]

Certification of No Objection Regarding “l\/lotion of Debtors Pursuant to 11
U.S.C. §§ 105(a), 363(b), 363(c), 364(a), and 503(b)(1) and Fed. R. Bankr. P.
6003 and 6004 for (l) lnterirn and Final Authority to (A) Continue Existing
Cash Management System, (B) Honor Certain Prepetition Obligations Related
Thereto, and (C) l\/laintain Business Forms and Existing Banl< Accounts; and
(Il) Related Relief” [D.I. 31 fD.I. 165; filed January 9, 2019]

Final Order Pursuant to 11 U.S.C. §§ 105(a), 363(b), 363(e), 364(a), and
503(b)(1) and Fed. R. Bankr. P. 6003 and 6004 (I) Autharizing Debtors to
(A) Continue Existing Cash Management System, (B) Honor Certain
Prepetition Obfigations Relatcd Thereto, and (C) Maintain Business
Forms and Existing Bank Accounts; and (II) Granting Related Relief
[D.I. 184; filed January 10, 2019}

On January 10, 2019, the Court entered an order granting the Debtors the
final relief requested in connection With this matter. Conseqnently, no
hearing With respect to this matter is rcquired.

Motion of Debtors Pursnant to 11 U.S.C. §§ 105(a), 363(b), and 507(a) for Interim

and Final Authority to Pay Prepetition Wages, Salaries, Cornrnissions, Employee
Benefits, and Other Compensation and l\/[aintain Ernp1oyee Benefit Prograrns and to
Pay Related Administrative Obligations [D.l. 4; filed December l2, 2018]

 

 

Response/Obi ection Deadline: January 4, 2019 at 4:00 p.m. (EST)
Resnonses/Obiections Received: None
4

RI_.FI 20625580V.l

Case 18-12794-KG Doc 207 Filed 01/10/19 Page 5 of 15

Related Documents:

ii.

iii.

iv.

vi.

Status:

lnterim Order Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 507(a)
Authorizing Debtors to Pay Prepetition Wages, Salaries, Comrnissions,
Employee Benefits, and Other Compensation and Maintain Ernployee Benefit
Programs and to Pay Related Administrative Obiigations [D.l. 101; filed
December 13, 2018]

Notice of (A) Entry of “Interim Order Pursuant to 11 U.S.C. §§ 105(a),
363(b), and 507(a) Authorizing Debtors to Pay Prepetition Wages, Salaries,
Commissions, Employee Benefits, and Other Cornpensation and i\/Iaintain
Employee Benefit Programs and to Pay Related Adrninistrative Obligations”
and (B) Schednling of a Final Hearing Thereon [D.l. 114', filed December 13,
2018]

Supplement to the l\/lotion of Debtors Pursuant to 11 U.S.C. §§ 105(a),
363(b), and 507(a) for lnterim and Final Authority to Pay Prepetition Wages,
Salaries, Commissions, Employee Benefits, and Other Cornpensation and
Maintain Ernployee Benefit Programs and to Pay Related Administrative
Obligations [D.I. 138; filed December 21, 20l8]

Second Supplenient to the Motion of Debtors Pursuant to 11 U.S.C. §§
105(a), 363(b), and 507(a) for lnterim and Final Authority to Pay Prepetition
Wages, Salaries, Cornrnissions, Employee Benefits, and Other Compensation
and l\/laintain Ernployee Benefit Programs and to Pay Related Administrative
Obiigations [D.I. 158; filed January 3, 2019]

Certification of No Objection Regarding “l\/lotion of Debtors Pnrsnant to 11
U.S.C. §§ 105(a), 363(b), and 507(a) for Interim and Final Anthority to Pay
Prepetition Wages, Salaries, Commissions, Employee Benefits, and Other
Compensation and Maintain Employee Benefit Progranis and to Pay Related
Adniinistrative Obiigations” [D.I. 4] [D.l. 166; filed January 9, 2019]

Final Order Pursuant to 11 U.S.C. §§ 105(3), 363(b), and 507(a]
Authorizing Debtors to Pay Prepetition Wages, Saiaries, Commissions,
Employee Benefits, and Other Compensation and Maintain Employee
Benefit Programs and to Pay Reiated Administrative Obligations [D.I.
187; filed January 10, 2019]

On January 10, 2019, the Court entered an order granting the Debtors the
final relief requested in connection With this matter. Consequently, no
hearing With respect to this matter is required.

5. Motion of Debtors Pursuant to ll U.S.C. §§ 105(a), 362(d), 363(b), and 503(b) for
Interim and Final Authority to Continue their Insurance Policies and Programs, Pay
ali O‘oiigations With Respect Thereto, and Related Relief [D.I. 5; filed Decernber l2,

2018}

RLFl 20625580v.l

Case 18-12794-KG Doc 207 Filed 01/10/19 Page 6 of 15

Resnonse/Obiection Deadline: Jannary 4, 2019 at 4:00 p.m. (EST)
Resnonses/Obiections Received: None
Related Documents:

i. Interini Order Pursuant to 11 U.S.C. §§ 105(a), 362(d), 363(b), and 503(b)
Authorizing Debtors to Continne their lnsurance Poiicies and Programs, Pay
all Obligations With Respect Thereto, and Granting Reiated Relief [D.I. 102;
filed Decernber 13, 2018]

ii. Notice of (A) Entry of “interim Order Pursuant to 11 U.S.C. §§ 105(a),
362(d), 363(b), and 503(b) Authorizing Debtors to Continue their Insurance
Policies and Programs, Pay all Obligations With Respect Thereto, and
Granting Related Relief" and (B) Scheduling of a Final Hearing i`hereon [D.l.
115; filed December 13, 2018]

iii. Certification of No Objection Regarding “Motion of Debtors Pursuant to li
U.S.C. §§ 105(a), 362(d), 363(1)), and 503(b) for Interim and Final Authority
to Continue their lnsnrance Policies and Programs, Pay ali Obligations With
Respect Thereto, and Related Relief"’ [D.l. 5] [D.l. 167‘, filed January 9, 2019]

iv. Final Order Pursuant to 11 U.S.C. §§ 105(a), 362(d), 363(§)), and 503(b)
Authorizing Debtors to Continue their Insurance Policies and Programs,
Pay all Obligations With Respect Thereto, and Related Relief [D.I. 189;
filed January 10, 2019]

Status: On January 10, 2019, the Court entered an order granting the Debtors the
final relief requested in connection with this matter. Consequent§y, no
hearing with respect to this matter is required.

6. Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(b), 507(a), and 541 for
Authority to Pay Certain Prepetition Taxes and Fees [D.l. 6; filed December 12,

 

2018]
Response/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST)
Responses/Obiections Received: None

 

Related Documents:

i. Interim Order Pursuant to ll U.S`C. §§ 105(a), 363(}:)), 507(a), and 541
Anthorizing Debtors to Pay Certain Prepetition Taxes and Fees [D.I. 104;
filed December 13, 2018]

ii. Notice of (A) Entry of “Interinn Order Pursnant to ll U.S.C. §§ 105(a),
363(b), 507(a), and 541 Authorizing Debtors to Pay Certain Prepetition Taxes

6

RLF] 20625580v.l

Case 18-12794-KG Doc 207 Filed 01/10/19 Page 7 of 15

iii.

iv.

Status:

and Fees” and (B) Scheduling of a Final Hearing Thereon [D.I. 116; filed
Decernber 13, 2018]

Certification of No Objection Regarding “l\/fotion of Debtors Pnrsnant to 11
U.S.C. §§ 105(a), 363(b), 507(a), and 541 for Authority to Pay Certain
Prepetition Taxes and Fees” [D.I. 6] [D.I. 168; filed January 9, 2019]

Finai Order Pursuant to 11 U.S.C. §§ 105(21), 363(b), 507(€\), and 541
Authorizing Debtors to Pay Certain Prepetition Taxes and Fees [D.I. 192;
filed January 10, 2019]

On January 10, 2019, the Court entered an order granting the Debtors the
final relief requested in connection with this matter. Consequently, no
hearing With respect to this matter is required.

7. i\/lotion of Debtors Pursuant to 11 U.S.C. §§ 105(a) and 363(b) for lnterim and Final
Authority to (l) Maintain and Administer Prepetition Custorner Programs and (ll)
Pay and Honor Related Prepetition Obligations [D.I. 7; filed December 12, 2018]

Resi)onse/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST)

Responses/Obiections Received: None

 

Related Documents:

ii.

iii.

iv.

RLFl 20625580v.l

interim Order Pursuant to ll U.S.C. §§ 105(a) and 363(b) for interim
Authority to (I) l\/Iaintain and Administer Prepetition Cnstomer Programs and
(il) Pay and Honor Related Prepetition Obligations [D.I. 105; filed December
13, 2018]

Notice of (A) Entry of “Interim Order Pursuant to 11 U.S.C. §§ 105(a) and
363(b) for interim Anthority to (1) Maintain and Administer Prepetition
Customer Programs and (H) Pay and Honor Related Prepetition Obligations”
and (B) Scheduling of a Final Hearing Thereon {D.I. 117; filed Decernber 13,
2018]

Certification of No Objection Regarding “Motion of Debtors Pursuant to 11
U.S.C. §§ 105(a) and 363(b) for lnterim and Final Authority to (1) Maintain
and Administer Prepetition Custorner Prograrns and (ll) Pay and Honor
Related Prepetition Obligations” [D.I. 7] [D.I. 169; filed January 9, 2019]

Final Order Pursuant to 11 U.S.C. §§ 105(a) and 363(|0) for Final
Authority to (I) Maintain and Administer Prepetition Customer
Programs and (II) Pay and Honor Related Prepetition Obligations [D.I.
185; filed Janl:ary 10, 2019]

Case 18-12794-KG Doc 207 Filed 01/10/19 Page 8 of 15

Status: On .]anuary 10, 2019, the Court entered an order granting the Debtors the
final relief requested in connection with this matter. Conseqnently, no
hearing With respect to this matter is required.

3. l\/Iotion of Debtors Pursuant to 11 U.S.C. §§ 105(a) and 366 Requesting Entry of
interim and Final Orders (l) Approving Debtors’ Proposed Form of Adequate
Assurance of Payment to Utility Providers, (H) Establishing Procedures Providing
Adequate Assurance and Resolving Objections by Utility Providers, and (111)
Prohibiting Utility Providers from Altering, Refusing, or Discontinuing Utility
Service [D.I. 8', filed Decernber 12, 2018]

Response/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST)

Resnonses/Obiections Received: None

 

Related Documents:

i. lnterim Order Pursuant to 11 U.S.C. §§ 105(a) and 366 (l) Approving
Debtors’ Proposed Form of Adequate Assurance of` Payment to Utility
Providers, (Il) Establishing Procednres Providing Adequate Assurance and
Resolving Objections by Utility Providers, and (ill) Prohibiting Utility
Providers from Altering, Refusing, or Discontinning Utility Service [D.I. 98;
filed December 13, 2018]

ii. Notice of (A) Entry of “lnterim Order Pursuant to ll U.S.C. §§ 105(a) and
366 (l) Approving Debtors’ Proposed Form of Adequate Assurance of
Payment to Utility Providers, (II) Establishing Proeedures Providing
Adequate Assurance and Resolving Objections by Utility Providers, and (Ill)
Prohibiting Utility Providers from Altering, Refusing, or Discontinuing
Utility Service” and (B) Scheduling of a Final l-learing Thereon [D.I. 118;
filed December 13, 2018]

iii. Certification of No Objection Regarding “l\/Iotion of Debtors Pursuant to 11
U.SiC. §§ 105(a) and 366 Requesting Entry of lnterirn and Final Orders (1)
Approving Debtors’ Proposed Form of Adequate Assurance of Payment to
Utility Providers, (ll) Establishing Procedures Providing Adequate Assnrance
and Resolving Objections by Utility Providers, and (111) Prohibiting Utility
Providers from Aitering, Refusing, or Discontinuing Utility Service” [D.i. 8]
[D.I. 170; filed January 9, 2019]

iv. Final Order Pursuant to 11 U.S.C. §§ 105(a) and 366 (I) Approving
Debtors’ Proposed Form of Adequate Assurance of Payment to Utility
Providers, (II) Estabiishing Procedures Providing Adequate Assurance
and Resolving Objections by Utility Providers, and (III) Prohibiting
Utility Providers from Altering, Refnsing, or Discontinuing Utility
Service [D.I. 186; filed January 10, 2019]

Rl_,Fl 20625580\!.1

Case 18-12794-KG Doc 207 Filed 01/10/19 Page 9 of 15

Status: On January 10, 2019, the Court entered an order granting the Debtors the
final relief requested in connection With this matter. Consequent§y, no
hearing With respect to this matter is required.

9. l\/lotion of Debtors Pursuant to 11 U.S.C. §§ 105, 363, and 503 and Fed. R. Banl<r. P.
6003 and 6004 for lnterirn and Final Authority to Pay Prepetition Trade Clairns in
Ordinary Course of Business [D.I. 10; filed December 12, 2018]

Resnonse/Obiection Deadline: January 4, 2019 at 4:00 p.in. (EST)

Resbonses/Obiections Received: None

 

Related Documents:

i. lnterim Order Pursuant to li U.S.C. §§ 105, 363, and 503 and Fed. R. Banl<r.
P. 6004 Authorizing Debtors to Pay Prepetition Trade Claims in Ordinary
Course of Business [D.I. 100; filed December 13, 2018]

ii. Notice of (A) Entry of “lnterim Order Pursuant to 11 U.S.C. §§ 105, 363, and
503 and Fed. R. Banl<r. P. 6003 and 6004 Anthorizing Debtors to Pay
Prepetition Trade Claims in Ordinary Course of Business” and (B) Scheduling
of a Final Hearing Thereon [D.I. 119; filed December 13, 2018]

iii. Certification of No Objection Regarding “Motion of Debtors Pursuant to 11
U.S.C. §§ 105, 363, and 503 and Fed. R. Bankr. P. 6003 and 6004 for interim
and Final Authority to Pay Prepetition Trade Claims in Ordinary Course of
Business” [D.I. 10] [D.I. 176', filed January 9, 2019]

iv. Final Order Pursuant to 11 U.S.C. §§ 105, 363, and 503 and Fed. R.
Bankr. P. 6004 Authorizing Debtors to Pay Prepetition Trade Claims in
Ordinary Course of Business [D.I. 188; filed January 10, 2019]

Status: On January 10, 2019, the Court entered an order granting the Debtors the
final relief requested in connection With this matter. Consequently, no
hearing with respect to this matter is required.

10. Application of Debtors f`or Entry of an Order Authorizing the Employment and
Retention of Richards, Layton & Finger, P.A. as Co-Counsel to the Debtors, Nimc
Pro Timc to the Petition Date [D.l. 143; filed December 21, 2018]

Resnonse/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST); extended to
Jannary 9, 2019 at 10:00 a.m. (EST) for the U.S.
Trustee only

RLFE 20625580v.l

Case 18-12794-KG Doc 207 Filed 01/10/19 Page 10 of 15

Responses/Obiections Received:

A. informal comment from the Office of the United States Trustee

Related Documents:

i. Certification of Counsel Concerning Order Authorizing the Empioyment and
Retention of Richards, Layton & Finger, P.A. as Co-Counsel to the Debtors,
Nnnc Pro Tnnc to the Petition- Date [D.I. 172; filed January 9, 2019]

ii. Order Authorizing the Employment and Retention of Richards, Layton &
Finger, P.A. as Co-Counsel to the Debtors, Effective Nwic Pro Timc to
the Petition Date [D.I. 190; filed January 10, 2019]

Status: On January 10, 2019, the Court entered an order granting the Debtors the
relief requested in connection with this matter. Consequentiy, no hearing
With respect to this matter is required.

11. Motion of Debtors for Entry of Order (l) Establishing Procedures for lnterim

Compensation and Reimbnrsement of Expenses of Professionals and (II) Granting
Reiated Reiief` [D.I. 144; filed December 21, 2018]

Response/Obi ection Deadline: Jannary 4, 2019 at 4:00 p.m. (EST)

 

Resnonses/Obiections Received: None
Related Documents:

i. Certification of No Objection Regarding “l\/fotion Debtors for Entry of Order
(l) Establishing Procedures for lnterim Compensation and Reirnbursernent of
Expenses of Professionals and (H) Granting Related Relief” [D.I. 1441 [D.i.
171; filed Jannary 9, 2019]

ii. Order (I) Establishing Procedures for lnterim Compensation and
Reimbursernent of Expenses of Professionals and (II) Granting Related
Relief [D.I. 191; filed January 10, 2019]

Status: On .]anuary 10, 2019, the Court entered an order granting the Debtors the
relief requested in connection With this matter. Consequently, no hearing
with respect to this matter is required.

12. Application of Debtors for Authorization to Retain and Empfoy FTI Consufting, lnc.
as Financiai Advisor for Debtors Ntmc Pro Tunc to the Petition Date [D.I. 147; filed
December 21, 2018]

Resnonse/Obiection Deadline: Jannary 4, 2019 at 4:00 p.m. (EST); extended to
.lanuary 9, 2019 at 10:00 a.rn. (EST) for the U.S.
Trustee only
10

 

RLFl 20625580v.l

Case 18-12794-KG Doc 207 Filed 01/10/19 Page 11 of 15

Resr)onses/Obiections Received:

 

A.

lnformal comment from the U.S. Trustee

Related Documents:

ii.

Status :

Certification of Counsel Concerning Order Authorizing Debtors for
Anthorization to Retain and Ernploy FTI Consulting, lnc. as Financial
Advisor for Debtors Nunc Pro Tunc to the Petition Date [D.I. 173; filed
January 9, 2019]

Order Authorizing Debtors to Retain and Employ FTI Consulting, Inc. as
Financial Advisor for Debtors Nunc Pro Tunc to the Petition Date [D.I.
193; filed January 10, 2019]

On January 10, 2019, the Court entered an order granting the Debtors the
relief requested in connection with this matter. Consequently, no hearing
with respect to this matter is required.

III. UNCONTESTED MATTERS GOING FORWARD:

13, Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a) and 362 for Entry of lnterim and
Final Orders Establishing Notification Provisions and Approving Restrictions on (A)

Certain Transfers of interests in Debtors and (B) Ciaims of Certain Worthless Stocl<
Deductions {D.l. 9; filed December 12, 2018]

Resr)onse/Obiection Deadline: Jannary 4, 2019 at 4:00 p.m. (EST)

 

Resr)onses/Obiections Received: None

Related Documents:

ii.

iii.

iv.

Rl_.Fi 20625580\'.1

lnterim Order Establisiiing Notification Procedures and Approving
Restrictions on (A) Certain Transfers of lnterests in the Debtors and (B)
Claims of Certain Worthless Stocl< Deductions [D.I. 128; filed December 17,
2018]

Notice of (A) Entry of “Interim Order Estabiishing Notification Procednres
and Approving Restrictions on (A) Certain Transfers of interests in the
Debtors and (B) Claims of Certain Worthless Stock Deductions” and (B)
Scheduling of a Final Hearing Thereon [D.l. 129; filed December 17, 2018]

Affidavit of Publication [D.I. 146; filed December 21, 2018]

Certification of No Objection Regarding “Motion of Debtors Pursuant to
11 U.S.C. §§ 105{a) and 362 for Entry of lnterim and Final Orders
Establishing Notification Provisions and Approving Restrietions on (A)

11

Case 18-12794-KG Doc 207 Filed 01/10/19 Page 12 of 15

Status:

Certain Transfers of Interests in Debtors and (B) Claims of Certain
Worthless Stock Deductions” [D.I. 9] [D.I. 196; filed .Ianuary 10, 2019]

Final Order Establishing Notification Procedures and Approving
Restrictions on (A) Certain Transfers of Interests in the Debtors and (B)
Claims of Certain Worthless Stock Deductions [D.I. 205; filed January
10, 2019]

On January 10, 2019, the Court entered an order granting the Debtors the
final relief requested in connection With this matter. Consequently, no
hearing with respect to this matter is required.

14. Application of Debtors Pursuant to 11 U.S.C. § 327(a), Fed. R. Bankr. P. 2014(a)
and 2016, and Local Rules 2014-1 and 2016~1 for Authority to Retain and Employ
Weil Gotshal & Manges LLP as Attorneys for the Debtors Effective as of the Petition
Date [D.I. 142; filed December 21, 2018]

 

Response/Obiection Deadline: Jannary 4, 2019 at 4:00 p.m. (EST); extended to

January 9, 2019 at 10:00 a.m. (EST) for the U.S.
Trnstee only

Responses/Obiections Received:

 

A.

Informal comment from the U.S. Trustee

Related Documents:

ii.

iii.

Status:

RLl"i 20625 5 80\/.1

Supplemental Deciaration in Support of Application of Debtors Pursuant to
ll U.S.C. § 327(a), Fed. R. Banl<r. P. 2014(a) and 2016, and Local Rules
2014-1 and 2016-1 for Authority to Retain and Employ Weil Gotshal &
Manges LLP as Attorneys for the Debtors Effective as of the Petition Date
[D.I. 175; filed January 9, 2019]

Certification of Connsel Concerning Order Pursuant to 11 U.S.C. §
327(a), Fed. R. Bankr. P. 2014(a) and 2016, and Local Rules 2014~1 and
2016-1 Authorizing the Retention and Employment of Weil Gotshal &
Manges LLP as Attorneys for the Debtors Effective as of the Petition
Date [D.I. 183; filed .]anuary 9, 2019]

Order Pursuant to 11 U.S.C. § 327(a), Fed. R. Bankr. P. 2014(a) and
2016, and Local Rules 2014-1 and 2016-1 Authorizing the Retention and
Employment of Weil Gotshal & Manges LLP as Attorneys for Debtors
Effective as of the Petition Date [D.I. 200; filed January 10, 2019}

On January 10, 2019, the Court entered an order granting the Debtors the
relief requested in connection with this matter. Consequently, no hearing
with respect to this matter is required.

12

Case 18-12794-KG Doc 207 Filed 01/10/19 Page 13 of 15

15. l\/fotion of Debtors Pursuant to ll U.S.C. §§ 105(a), 327, and 330 for Authority to
Employ Professionals Used in Ordinary Course of Business [D.I. 145; filed
December 21, 2018]

Response/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST); extended to
fannary 9, 2019 at 10:00 a.m. (EST) for the U.S.

Trustee only

Resnonses/Obiections Received:

 

A. lnformal comment from the U.S. Trustee

Related Documents:

i. Declaration in Support of Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a),
327, and 330 for Anthority to Ernploy Professionals Used in Ordinary Course
of Business [D.I. 174; filed January 9, 2019]

ii. Certification of Counsel Concerning Order Pursuant to 11 U.S.C. §§
105(a), 327 and 330 of the Bankruptcy Code Authorizing the Debtors to
Employ Professionals Used in Ordinary Course of aniness [D.I. 194;
filed January 10, 2019]

iii. Order Pursuant to 11 U.S.C. §§ 105(a), 327 and 330 of the Bankruptcy
Code Authorizing the Debtors to Employ Professionals Used in Ordinary
Course of Business [D.I. 203; filed January 10, 2019]

Status: On Jannary 10, 2019, the Court entered an order granting the Debtors the
relief requested in connection with this matter. Consequently, no hearing
With respect to this matter is required.

16. Application of the Debtors Requesting Entry of an Order Authorizing Employment
and Retention of Prime Clerk LLC as Administrative Advisor Nunc Pro Timc to the
Petition Date [D.I. 148', filed December 2l, 2018]

Resnonse/Obiection Deadline: .fanuary 4, 2019 at 4:00 p.m. (EST); extended to
January 9, 2019 at 10:00 a.m. (EST) for the U.S.

Trustee only

Resnonses/Obiections Received:

 

A. Informal comment from the U.S. Trnstee

Related Documents:

i. Supplemental Declaration of Benjamin J. Steele in Support of
Application of the Debtors Requesting Entry of an Order Authorizing

13

RLFl 20625580v.l

Case 18-12794-KG Doc 207 Filed 01/10/19 Page 14 of 15

Employment and Retention of Prime Clerk LLC as Administrative
Advisor Nunc Pro Tunc to the Petition Date [D.I. 181; filed January 9,
2019]

ii. Certification of No Objection Regarding “Application of the Debtors
Requesting Entry of an Order Anthorizing Employment and Retention of
Prime Clerk LLC as Administrative Advisor Nimc Pro Tunc to the
Petition Date” [D.I. 148] [D.I. 182; filed January 9, 2019]

iii. Order Authorizing Employment and Retention of Prime Clerk LLC as
Administrative Advisor Nunc Pro Timc to the Petition Date [D.I. 199;
filed January 10, 2019]

Status: On January 10, 2019, the Court entered an order granting the Debtors the
relief requested in connection with this matter. Consequently, no hearing
with respect to this matter is required.

17. Application of Debtors Pursuant to ll U.S.C. §§ 327 and 328 and Fed. R. Banl<r. P.
2014 and 2016 Requesting Entry of an Order Authorizing Debtors to Retain
Centerview Partners LLC as lnvestment Banker for Debtors Nunc Pro Ttmc to
Petition Date [D.I. 149; filed December 21, 2018]

Resnonse/Obiection Deadline: January 4, 2019 at 4:00 p.m. (EST); extended to
January 9, 2019 at 10:00 a.m. (EST) for the U.S.
Trnstee only

Resnonses/Obiections Received:

A. lnformal comment from the U.S. Trustee

Related Documents:

i. Certification of Counsel Concerning Order Pursuant to 11 U.S.C. §§ 327
and 328 and Fed. R. Bankr. P. 2014 and 2016 Authorizing Debtors to
Retain Centerview Partners LLC as Investment Banker for Debtor Nunc
Pro Timc to Petition Date [D.I. 195; fi§ed January 10, 2019]

ii. Order Pursuant to 11 U.S.C. §§ 327 and 328 and Fed. R. Bankr. P. 2014
and 2016 Authorizing Debtors to Retain Centerview Partners LLC as
Investment Banker for Debtor Nunc Pro Timc to Petition Date [D.I. 204;
filed January 10, 2019]

Status: On January 10, 2019, the Court entered an order granting the Debtors the
relief requested in connection with this matter. Consequently, no hearing
with respect to this matter is required.

14

RLFl 20625580v.l

Case 18-12794-KG Doc 207 Filed 01/10/19 Page 15 of 15

Dated: January 10, 2019
Wilmington, Delawa_re

RLFl 20625580v,l

`....¢,-"

 

 

 

Marl< D. Colh o. 2981)
Jaso-n l\/l. Madro o. 4431)
Brett l\/l. Haywoo (No. 6166)

Travis J. Cuomo (No. 6501)

RICHARDS, LAYTON & FINGER, P.A.
One Rodney Square

920 North King Street

Wilmington, Delaware 19801

Telephone: (302) 651-7700

Facsimile; (302) 651-7701

~and-

Gary T. Holtzer (admitted pro hac vice)
Ronit J. Berl<ovich (admitted pro hac vice)
.lessica Liou (admitted pro hac vice)
Kevin Bostel (admittedpro hac vice)
WEIL, GOTSHAL & MANGES LLP
767 Pifth Avenue

New Yorl<, New York 10153

Telephone: (212) 310-8000

Facsimile: (212) 310-8007

Attorneysfor the Debtors and Debtors in Possessi'on

15

